Exhibit 10.1

Amendment to Employment Agreement

This Amendment (the “Amendment”) to that certain Employment Agreement between
Allison Transmission, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and Lawrence E. Dewey (the “Executive”) dated as of
April 15, 2014 (the “Employment Agreement”) is made as of May 11, 2016 (the
“Amendment Date”) by and among the Company and the Executive. Except as set
forth in this Amendment, capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Employment Agreement.

RECITAL

The Company and the Executive mutually desire to amend the terms of the
Employment Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1.     Amendment to the Employment Agreement. Effective as of the Amendment
Date, Section 1(c) of the Employment Agreement is hereby amended by deleting
“Chairman of the Board, President, and Chief Executive Officer” and replacing it
with “Chairman and Chief Executive Officer.”

2.     No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.

3.     Entire Agreement. This Amendment, together with the Employment Agreement
(to the extent not amended hereby), represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements or understandings between the parties.

4.     Governing Law. This Amendment shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of Indiana, without reference to the
principles of conflicts of law of the State of Indiana or any other
jurisdiction, and where applicable, the laws of the United States.

5.     Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same document.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first written above.

 

COMPANY By:   /s/ Eric C. Scroggins Name:   Eric C. Scroggins Title:   Vice
President, General Counsel & Secretary EXECUTIVE   /s/ Lawrence E. Dewey
Lawrence E. Dewey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Dewey Employment Agreement Amendment]

 